Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Remarks of 07/15/2022
Claims 1, 10, 16, and 18 have been amended.
Claims 1-20 remained pending.

Examiner Notes
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  However, the claimed subject matter, not the specification, is the measure of the invention. 

Response to Arguments/Remarks
Applicant remarks/arguments of pages 7-10 corresponding to the prior arts of Nelson, and further corresponding to claims 1-5, and 10-13, have been considered, however, the arguments are moot in light of the new ground of rejection. Furthermore, with regards to dependent claims 6 and 16-18, these arguments are further moot in light of the new ground of rejection of Wang in view of Nelson. Please refer to the below rejection.
  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, and 10-13 rejected under 35 U.S.C. 102 as being unpatentable over Wang et al. (CN 205285538, A1).

    Regarding claim 1, Wang teaches a supporting audio leg for a furniture item (at least Fig. 1 and Abstract teaches a supporting audio leg 4/5 for a furniture item 1 housing audio devices 6, Bluetooth module, music module and the like) comprising: a body portion including a body portion housing (furniture item 1 of Figs. 1-2 comprising inherently at least an overall main body below the surface of item 1 which understoodly comprising at least a first frontal body portion including at least as illustrated in Figs 1-2 a body portion housing for at least housing the speakers 6, processor, USB charge station and wireless Bluetooth module), wherein the body portion housing defines an interior area of the body portion (at least Figs. 1-2 the seemingly rectangular frontal body portion of legs 4-5 including said body portion housing defines according to one skill in the art an interior area of the body portion where the at least the speakers, processor, USB charge station and wireless Bluetooth module are located or at least housed);
a supporting post connected to and extending away from the body portion housing (an understood side body portion of the legs 4-5 of further Figs. 1-2 according to a design function further comprises said supporting structure connected to and extending away from the frontal body portion housing); and, 
a loudspeaker positioned within the interior area of the body portions (at least a loudspeaker 6 positioned substantially within the interior area of the body portions);
wherein the supporting audio leg is configured to support and elevate the furniture item above a ground surface (said supporting audio leg 4/5 further obviously configured in the art to support and elevate the furniture item 1 above a ground surface).

   Regarding claim 2 (according to claim1), Wang further teaches wherein further comprising a microcontroller, wherein the loudspeaker is electrically connected to the microcontroller and, a wireless radio frequency (RF) antenna electrically connected to the microcontroller, 
 (Figs. 1-2 further illustrates as cited by Wang “the left desk leg (4) is provided with two speakers 6, two speakers 6 are provided with USB information interface 3 and the right table leg 5 is provided with two loudspeakers 6, 7 provided inside the USB information interface 3 of the printed circuit board, the printed circuit board 7 is welded with the embedded central information processor 8, a memory 9, a Bluetooth information transmission module 10, a music play control module 11 and the charging power supply module 12”, said central information processor 8 at least comprises the microcontroller which is obviously electrically connected to at least the loudspeakers 6 and, a wireless Bluetooth module comprising said wireless radio frequency (RF) antenna electrically connected to the microcontroller); 
wherein the microcontroller and the RF antenna together are configured for wireless data communication with an external audio device (Wang further teaches further “ embedded central information processor 8 via the Bluetooth information transmission device 10 performs bidirectional data and application software of the intelligent mobile device or computer is connected, the embedded central information processor 8 with the memory 9 two-way data connection” entailing obviously an external audio device with which said processor or microcontroller and the RF antenna together capably communicating via wireless data communication); and the microcontroller and the loudspeaker together are configured for playing audio data received by the RF antenna and the microcontroller (Wang further teaches “a music play control module 11 electrically connected with the loudspeaker 6, and the embedded central information processor 8 together obviously configured for playing audio data received by the Bluetooth module or said RF antenna and said microcontroller).

   Regarding claim 3 (according to claim 2), Wang further teaches wherein the external audio device is a media storage device or player or a secondary supporting audio leg (Wang further teaches in Figs. 1-2 and above the intelligent mobile device or computer connected with audio device 6 of the legs 4/5, said mobile device or computer indicative of said external audio device is understood in the art to be configured in a case as said media storage device or player).

   Regarding claim 4 (according to claim1), Wang further teaches wherein further comprising a control circuit and an interconnect wire (Wang further teaches “provided inside the USB information interface 3 of the printed circuit board, the printed circuit board 7 is welded with the embedded central information processor 8, a memory 9, a Bluetooth information transmission module 10, a music play control module 11 and the charging power supply module 12”, one skill in the art would appreciate any of the processor 8, board 7 or control module may comprise control circuit and said interconnect wire for communication means or the like); 
wherein the interconnect wire is in electrical communication with the control circuit and configured for relaying audio signals from the control circuit to a loudspeaker input connection on a secondary supporting audio leg (one skill in the art would further appreciate said wellknown interconnect wire is in obviously an electrical communication with said control circuit indicative of the control module and/or processor configured for relaying understoodly in a case audio signals from the control circuit to a loudspeaker input connection on a secondary supporting audio leg 5).

   Regarding claim 5 (according to claim 1), Wang further teaches wherein the loudspeaker is positioned adjacent a speaker opening in the body portion housing (at least Figs. 1-2 further illustrates the loudspeakers 6 positioned adjacent a speaker opening in the body portion housing).

   Regarding claim 10, Wang teaches a furniture item 1 with a supporting audio leg 4/5 comprising: a furniture item body including a bottom surface (furniture 1 of Figs. 1-2 comprises understoodly in the art at least at the bottom surface of furniture item 1 an overall main body comprising said furniture item body including said bottom surface);
 a first supporting leg connecting portion on the bottom surface (at least support leg 4 or support leg 5 comprises as understood in the art on the topmost section an inherent first supporting leg connecting portion on the bottom surface for connecting the legs to the bottom surface of furniture 1); and, 
a main supporting audio leg including a body portion mounted to the first supporting leg connecting portion and a leg portion connected to and extending away from the body portion (it is further understood as illustrated in at least Figs. 1-2, substantially below the bottom surface of table 1, the legs portion 4/5 are attached by an inherent connecting means which is indicative of the supporting leg connecting portion, at legs portion 5 also serve as said main supporting audio leg, depending on the design function, including as at least illustrated a frontal and side body portion mounted to the leg connecting means and a frontal leg portion 4/5 connected to and extending away from the body portion);
wherein the body portion includes a body portion housing defining an interior area of the body portion and a loudspeaker is positioned within the interior area of the body portion (at least the frontal and side body portion of figs. 1-2 includes at least a rectangular body shaped portion housing defining an interior area of the body portion and a loudspeaker 6 is positioned within the interior area of the body portion);
wherein the main supporting audio leg is configured to support the furniture item body and to extend from the first supporting leg connecting portion on the bottom surface of the furniture item body to elevate the furniture item body above a ground surface (main supporting audio leg 4/5 further configured understoodly to support the furniture item body and to extend from the legs topmost connecting means or said first supporting leg connecting portion on the bottom surface of the furniture item body to elevate said furniture item body above a ground surface).

   Regarding claim 11 (according to claim 10), Wang further teaches wherein the main supporting audio leg further includes a microcontroller and a wireless radio frequency (RF) antenna electrically connected to the microcontroller (Wang teaches further in Figs. 1-2 attached inside a housing of support leg 4 indicative of the main supporting audio leg further includes a plurality of control modules and processor which may obviously comprise the microcontroller and a wireless Bluetooth module known in the art to comprise said radio frequency (RF) antenna which in the case of Figs. 1-2 electrically connected to the processor or said microcontroller, as further cited by Wang “the left desk leg (4) is provided with two speakers 6, two speakers 6 are provided with USB information interface 3 and the right table leg 5 is provided with two loudspeakers 6, 7 provided inside the USB information interface 3 of the printed circuit board, the printed circuit board 7 is welded with the embedded central information processor 8, a memory 9, a Bluetooth information transmission module 10, a music play control module 11 and the charging power supply module 12”); wherein the microcontroller and the RF antenna together are configured for wireless data communication with an external audio device (it is further understood in at least the processor and/or control module and the Bluetooth module indicative of said microcontroller and the RF antenna respectively together in a case configured for wireless data communication with a computer or mobile device indicative of said external audio device as cited by Wang “embedded central information processor 8 via the Bluetooth information transmission device 10 performs wireless bidirectional data and connected to an application software of the intelligent mobile device or computer”); and the microcontroller and the loudspeaker together are configured for playing audio data received by the RF antenna and the microcontroller (Wang further teaches “a music play control module 11 electrically connected with the loudspeaker 6, and the embedded central information processor 8 together obviously configured for playing audio data received by the Bluetooth module or said RF antenna and said microcontroller).

   Regarding claim 12 (according to claim 11), Wang further teaches wherein further comprising a second supporting leg connecting portion on the bottom surface of the furniture item body (Figs. 1-2 further teaches supporting legs 5 indicative of a second leg portion further inherently comprise at the topmost portion a second connecting means for connecting said leg to the bottom surface of furniture item 1); and, 
a secondary supporting audio leg including a body portion mounted to the second supporting leg connecting portion and a leg portion connected to and extending away from the body portion (second legs 5 of Figs. 1-2 comprise based on design function said secondary supporting audio leg including a front and side body portion mounted to said topmost second supporting leg connecting portion and a leg portion connected to and extending away from the body portion);  
wherein the body portion of the secondary supporting audio leg includes a body portion housing defining an interior area of the body portion and a loudspeaker is positioned within the interior area of the body portion and electrically connected to an RF receiver (a body portion housing of support legs 5 illustrated in at least Figs. 1-2 houses at least loudspeakers 6, said housing understoodly is define between a front and side body portion of the secondary supporting audio leg 5 including obviously said body portion housing defining an interior area of the body portion and a loudspeaker 6 clearly positioned within said interior area of the body portion and electrically connected to an understood RF receiver for receiving in a case wireless Bluetooth signals); wherein4Application No. 16/812,178Reply to Office Action of April 21, 2022Page 5 of 10 the RF receiver of the secondary supporting audio leg is configured for receiving audio data from the main supporting audio leg, and the loudspeaker of the secondary supporting audio leg is configured for playing audio data received by the RF receiver of the secondary supporting audio leg (Wang further teaches “a music play control module 11 electrically connected with the loudspeaker 6 of secondary leg 5, and the embedded central information processor 8 together obviously configured for playing audio data received by the Bluetooth module or said RF antenna and said microcontroller).

   Regarding claim 13 (according to claim 11, Wang further teaches wherein the external audio device is a media storage device or player (Wang further cites (Wang further teaches in Figs. 1-2 and above the intelligent mobile device or computer connected with audio device 6 of the legs 4/5, said mobile device or computer indicative of said external audio device is understood in the art to be configured in a case as said media storage device or player).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, and 16-18 rejected under 35 U.S.C. 103 as being unpatentable and obvious over the Wang in view of Nelson et al (previously cited).

    Regarding claim 6 (according to claim 1), Wang is silent regarding wherein the body portion housing includes a first mounting aperture through a first wall of the body portion housing and a second mounting aperture through a second wall of the body portion housing, wherein the first mounting aperture and the second mounting aperture are positioned to align with a supporting element connection on the furniture item, adjacent the second mounting aperture.  
     Nelson teaches a furniture item comprising in Figs 3 illustrated support audio frame members 14a comprising a body portion housing at least two  components 34 each including a first mounting aperture through a first wall of the body portion housing and a second mounting aperture through a second wall of the body portion housing as illustrated in Fig. 3 wherein the first mounting aperture and the second mounting aperture are positioned to align with a supporting element connection 12 on the furniture item, adjacent the second mounting aperture. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Nelson to include wherein said body portion housing includes said first mounting aperture and said second mounting aperture, wherein said first mounting aperture and said second mounting aperture are positioned to align with said supporting element connection on the furniture item, adjacent the second mounting aperture, as discussed above, as Wang in view of Nelson are in the same field of endeavor of using, depending on the design structure, a furniture supporting frame or a furniture supporting leg of a furniture item to house audio devices in an housing or body portion, as one skill in the art would appreciate the housing may evidently comprise said body portion housing includes known mounting apertures for connecting the furniture components according to known means, wherein a further motivation of including said first mounting aperture through a first wall of the body portion housing and said second mounting aperture through said second wall of the body portion housing to further position to align with said supporting element connection on the furniture item, adjacent to said second mounting aperture, would be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, which maybe further realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 16 (according to claim 10), Wang is silent regarding wherein further comprising a mounting plate positioned between the body portion of the main supporting audio leg and the first supporting leg5Application No. 16/812,178Reply to Office Action of April 21, 2022Page 6 of 10 connecting portion and mounted to the first supporting leg connecting portion; wherein the main supporting audio leg is removably attached to the bottom of the furniture item.  
    Nelson further teaches in at least the furniture comprising a mounting plate 12 to house components 210 positioned between the body portion of the main supporting audio frame 14 in the rear and the first supporting frame connecting portion 14a and mounted to the first supporting frame connecting portion; wherein the main supporting audio frame 14 is removably attached to the bottom of the furniture item. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Nelson to include wherein said mounting plate positioned between the body portion of the main supporting audio leg and the first supporting leg5Application No. 16/812,178Reply to Office Action of April 21, 2022Page 6 of 10 connecting portion and mounted to the first supporting leg connecting portion and wherein said main supporting audio leg is removably attached to the bottom of said furniture item, as discussed above, as Wang in view of Nelson are in the same field of endeavor of using, depending on the design structure, a furniture supporting frame or a furniture supporting leg of a furniture item to house audio devices in an housing or body portion, as one skill in the art would appreciate the furniture housing the audio devices may evidently comprise said mounting plate which maybe positioned according to known means, where the specific positioning corresponding to the support frames or the support legs of the furniture as understood in the art specifically in the case of tax in view of Nelson would be further within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, which maybe further realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

    Regarding claim 17 (according to claim 10), Wang is silent regarding wherein the body portion of the main supporting audio leg includes a mounting port and the leg portion is removably connected to the mounting port and interchangeable with an alternate leg portion.  
   Nelson further teaches in Figs. 3-4 the body portion of the main supporting audio frame 14 includes a mounting port 26 for at least interconnect wires and the leg portion 34 of Fig. 7 is interchangeable with an alternate leg portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Nelson to include wherein said body portion of the main supporting audio leg includes a mounting port and the leg portion is removably connected to the mounting port and interchangeable with an alternate leg portion, as discussed above, as Wang in view of Nelson are in the same field of endeavor of using, depending on the design structure, a furniture supporting frame or a furniture supporting leg of a furniture item to house audio devices in an housing or body portion, as one skill in the art would appreciate said furniture housing includes a wellknown housing body which includes internally said audio devices, said body portion may include said port for receiving at least interconnect wires and the like, as said leg portion connection removably connected to said mounting port and interchangeable with said an alternate leg portion appears to be a matter of design choice, as ir would be further within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, which maybe further realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

   Regarding claim 18, Wang teaches a supporting audio leg for a furniture item (at least Fig. 1 and Abstract teaches a supporting audio leg 4/5 for a furniture item 1 housing audio devices 6, Bluetooth module, music module and the like) comprising: a body portion including a body portion housing (furniture item 1 of Figs. 1-2 comprising inherently at least an overall main body below the surface of item 1 which understoodly comprising at least a first frontal body portion including at least as illustrated in Figs 1-2 a body portion housing for at least housing the speakers 6, processor, USB charge station and wireless Bluetooth module), 
wherein the body portion housing defines an interior area of the body portion, and a mounting port (at least Figs. 1-2 illustrates a seemingly rectangular frontal body portion of legs 4-5 including said body portion housing defines according to one skill in the art an interior area of the body portion where the at least the speakers, processor, USB charge station and wireless Bluetooth module are located or at least housed, and a further understood mounting port through which interconnect wires maybe routed);
a supporting post including a first end and a second end opposite the first end (an understood side body portion of the legs 4-5 of further Figs. 1-2 according to a design function further comprises said supporting structure including a first end and a second end opposite the first end); and, wherein the supporting post extends away from the body portion towards the second end (said understood side body portion of the legs 4-5 of further Figs. 1-2 indicative of said support post further understoodly  extending away from the frontal body portion housing); and, a loudspeaker positioned within the interior area of the body portion (at least a loudspeaker 6 positioned substantially within the interior area of the body portions);
wherein the supporting audio leg is configured to support the furniture item and a user thereon and to extend from a bottom surface of the furniture item to elevate the furniture item above a ground surface (said supporting audio leg 4/5 of Figs. 1-2 further obviously capably configured according to design criterias to support said furniture item 1 and a user thereon and to extend from a bottom surface of the furniture item 1 to elevate the furniture item above a ground surface).
      However, Wang is silent regarding wherein the supporting post is removably connected at the first end to the mounting port and extends away from the body portion towards the second end.
     Nelson teaches the furniture item 1 includes at least a back facing supporting audio frame 14 indicative of a supporting post in at least Figs. 5-7 and 9C which is obviously removably connected at a first end to the mounting port 247 or 100 and extends away from the body portion towards the second end. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wang in view of Nelson to include wherein said supporting post is removably connected at the first end to the mounting port and extends away from the body portion towards the second end, as discussed above, as Wang in view of Nelson are in the same field of endeavor of using, depending on the design structure, a furniture supporting frame or a furniture supporting leg of a furniture item to house audio devices in an housing or body portion, as one skill in the art would appreciate said furniture housing includes a wellknown housing body which includes internally said audio devices, said body portion may be supported as understood in the art by another supporting member or said support post, one skill in the art would further appreciate the furniture item of Wang in view of Nelson may be obviously be supplemented with said support post removably connected at said first end to said mounting port and extends away from said body portion towards said second end based on an understood design incentives or  design choice, as it would be further within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice, which maybe further realized according to further known means and methods to yield predictable results since known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art as said combination is thus the adaptation of an old idea or invention using newer technology that is either commonly available and understood in the art thereby a variation on already known art (See MPEP 2143, KSR Exemplary Rationale F).

Claim Standings
Claims 7-9, 14-15, 19-20 remained objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly incorporated into their respective independent claims including all of the limitations of the incorporated base claim. 

Conclusion
      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCELLUS AUGUSTIN whose telephone number is (571)270-3384.  The examiner can normally be reached on 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY TIEU can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCELLUS J AUGUSTIN/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        08/30/2022